DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37, 39-44, 47-51, 53, 54, 56-68 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gehret 5,572,825.
In regard to claims 35, 44, 56, and 64, Gehret discloses a method of trapping ticks comprising placing a tick trap (1) at a location to trap ticks (1 capable of trapping ticks; see Fig. 5), the tick trap comprising a support (1 with base 3, end wall 5, top 6, open end 8, side walls 13-14); a glue (adhesive 7) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks (adhesive is nondrying adhesive typically used in glue traps for trapping insects and that it is 
In regard to claims 36, 41, and 54, Gehret discloses folding the support (from the flat blank 46 in Fig. 7) to provide a housing (1) having inside surfaces defining a protective enclosure (see Figs. 3-4) and at least one side opening (8, 18), the glue (7) being on at least one inside surface (16 on 3), and the housing placed at a location surface so that ticks walk from the location surface through a side opening (8, 18) directly into the protective enclosure and contact the glue (7), the support (16) having the glue (7) constructed to be removably inserted within the protective enclosure (although 16 is glued to 3 it can be removed therefrom).
In regard to claims 37 and 42, Gehret discloses the glue (7) present at least on a bottom inside surface (16) at a bottom of the housing (3).
In regard to claims 39 and 51, Gehret discloses the support (1) formed from a biodegradable material (recycled paperboard and preferably unbleached sulfate).
In regard to claim 40, Gehret discloses the trap being colored to blend into the environment (unbleached paper is brown in color and the side forming inner surfaces of trap can be darkened; see col. 5, lines 51-60).

In regard to claims 47-48, Gehret discloses the location is in a dwelling (corner location shown in Fig. 5) and is in a place where cloths are stored (see col. 1, lines 34-44).
In regard to claim 49, Gehret discloses placing a plurality of tick traps (1,2) around an area so as to provide a tick reduced protection area.
In regard to claims 50, 58, and 68, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
Also in regard to claims 54 and 64, Gehret discloses the tick attractant (wooden chip 9) comprising a plant based scent formed from part of a plant (Eastern White Pine tree) which is on the housing (6 of 1).
In regard to claims 55 and 65, Gehret discloses applying the plant based scent (wooden chip 9 on 6 of 1).
Also in regard to claim 64, Gehret discloses providing a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4); providing a support (16) constructed to be removably inserted into the housing (although 16 is glued to 3, it can be forcibly removed from 3), a glue (7) on the support (16), a tick attractant (9) on the housing (1); placing the housing (1) on a location surface (see Fig. 5).
Claim(s) 35, 43, 44, 46-51, 53, 69 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 103314938 to Geng et al.
Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  
In regard to claim 35, Geng et al. disclose a method of trapping ticks comprising: placing a tick trap at a location to trap ticks, the tick trap comprising:  a support (1); a glue (2) on the support, the glue is constructed to trap ticks touching the glue by sticking to the ticks; and a tick attractant (3) comprising a plant based scent formed from a part of a plant (clover basil oil); and, the plant based scent attracting ticks to the glue so that ticks contact the glue and become trapped by the glue (the clover basil oil is capable of attracting ticks; the actions of the ticks cannot be positively recited as a step of the method of the desired invention since the actions of the ticks and of mother nature cannot be positively recited as a step of the desired invention and thus so long as the structure and steps are disclosed by the prior art reference then the reference meets the claim).
In regard to claims 43, 44, 46, 57, 67, and 69, Geng et al. disclose the plant based scent being formed from a part of at least one plant (clover basil) that grows in an 
In regard to claims 47-48, Geng et al. disclose the location is in a dwelling or a place where cloths are stored (greenhouse of Geng et al.).
In regard to claims 49 and 53, Geng et al. disclose placing a plurality of tick traps around an area (traps placed in a greenhouse) to provide a tick reduced protection area.  
In regard to claims 50, 58, and 68, Geng et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (no environmental pollution, no harm to humans and plants, no chemical reaction with attractants).  
In regard to claim 51, Geng et al. disclose wherein the support is formed from a biodegradable material (degradable paper).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37, 48, 54-68, 70, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Gehret 5,572,825 or Lingren et al. 6,516,558.


In regard to claims 39, 59, 60, Geng et al. discloses the support (1 of degradable paper) formed from a biodegradable material (recycled paperboard and preferably unbleached sulfate).  Also in regard to claim 39, Lingren et al. disclose the support being formed from a biodegradable material (milk carton container stock) and comprises placing the trap in an environment (where apple crops are grown) wherein the trap will be exposed to moisture (see col. 11, lines 16-20) and the trap decomposing when exposed to moisture (cellulose based material of milk carton container stock will degrade in environment).
In regard to claim 40, Geng et al. discloses the trap being colored to blend into the environment (1 is colored yellow or blue or other degradable material).
In regard to claim 48, Gehret discloses the location is in a dwelling (corner location shown in Fig. 5) and is in a place where cloths are stored (see col. 1, lines 34-44).
In regard to claims 55 and 65, Geng et al. disclose applying the plant based scent (3) to the glue (2) or support (1).  Gehret discloses applying the plant based scent (wooden chip 9 on 6 of 1) and Lingren et al. disclose an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11-12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait).

In regard to claims 58, 68, Geng et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (no environmental pollution, no harm to humans and plants, no chemical reaction with attractants).  Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects) and Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claims 61, 63, Geng et al. disclose placing a plurality of tick traps around an area (traps placed in a greenhouse) to provide a tick reduced protection area and wherein the support is formed from a biodegradable material (degradable paper).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Gehret 5,572,825 or Lingren et al. 6,516,558 as applied to claim 36 above, and further in view of Oehlschlager 2013/0111802.
In regard to claim 38, Geng et al. and Gehret or Lingren et al. do not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would .
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Bette 7,434,351.
Geng et al. do not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Geng et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Oehlschlager 2013/0111802.
In regard to claim 38, Gehret discloses applying a plant based scent formed from part of a plant (apple or wooden chip 9) to the housing (1), but does not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant .
Claims 39-40, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Bette 7,434,351.
Alternatively Gehret does not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889.
Alternatively in regard to claim 41, Gehret do not disclose the glue being in the form of a replaceable glue trap that can be inserted into a bottom of the housing and .
Claims 46, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al or KR 20030026067 to Heo et al.
In regard to claims 46 and 69, Gehret disclose a plant based scent formed from part of a plant (apple of Gehret and wooden chip 9), but does not disclose the plant based scent formed from part of a basil plant or comprising an essential oil of basil or comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
Claims 54-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Geary 2,911,756 or Gang 5,454,186.
In regard to claims 54-56, Gehret discloses folding a support (blank 46 in Fig. 7) to provide a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4), a glue (7) being on at least one inside surface (16), a tick attractant comprising a plant based scent formed from part of a plant (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based); placing the housing (1) on a location to trap ticks (see Fig. 5), but alternatively does not disclose the tick attractant being incorporated into the glue or being on the glue. Geary and Gang disclose a trap comprising a support (flexible 
In regard to claim 57, Gehret discloses the plant based scent being formed from a part of at least one plant (apple tree, Eastern White Pine of wooden chip 9) that grows in an area where the trap has been placed for trapping ticks.

In regard to claim 62, Gehret discloses the trap being colored to blend into the environment (unbleached paper is brown in color and the side forming inner surfaces of trap can be darkened; see col. 5, lines 51-60).
In regard to claim 63, Gehret discloses placing a plurality of tick traps (1, 2) around an area so as to provide a tick reduced protection area.
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Geary 2,911,756 or Gang 5,454,186 as applied to claim 54 above, and further in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claim 70, Gehret disclose a plant based scent formed from part of a plant (apple of Gehret and wooden chip 9), but does not disclose the plant based scent comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
Claims 64-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889 and Geary 2,911,756 or Gang 5,454,186.
In regard to claims 64-66, Gehret discloses folding a support (blank 46 in Fig. 7) to provide a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4), a glue (7) being on at least one inside surface (16), a tick attractant comprising a plant based scent formed from part of a plant (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based); placing the housing (1) on a location to trap ticks (see Fig. 5), but does not disclose providing a support constructed to be removably inserted into the housing.  McQueen and Lee disclose a support comprising a housing (12 OR see Fig. 2) having at least one opening (54 OR openings defined between 238, 242, 244, 246, 248); a glue (14, 16 OR 410) on the support, wherein the glue is in the form of 
In regard to claim 67, Gehret discloses the plant based scent being formed from a part of at least one plant (apple tree, Eastern White Pine of wooden chip 9) that grows in an area where the trap has been placed for trapping ticks.
In regard to claim 68, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889 and Geary 2,911,756 or Gang 5,454,186 as applied to claim 64 above, and further in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claim 71, Gehret disclose a plant based scent formed from part of a plant (apple of Gehret and wooden chip 9), but does not disclose the plant based scent comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
Claims 35-37, 39, 40, 43, 44, 46, 47, 49, 54-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939.
In regard to claims 35, 54, 55, Lingren et al. disclose placing a tick trap (10) at a location to trap ticks (10 capable of trapping ticks and is placed in areas where apple crops are grown), the trap comprising a support (10); a glue (19) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11 -12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the 
In regard to claims 36 and 54, Lingren et al. disclose folding the support to provide a housing (10) having inside surfaces defining a protective enclosure (see Fig. 1, 2, or 4) and at least one side opening (60), the glue (19) being on at least one inside surface (inner surfaces of 12, 14, 16), and the housing placed at a location surface (50) so that ticks walk from the location surface through the side opening (60) directly into the protective enclosure and contact the glue (19).
In regard to claim 37, Lingren et al. disclose the glue (19) present at least one a bottom inside surface (inner surface of 12) at a bottom of the housing (12).
In regard to claim 39, Lingren et al. disclose the support being formed from a biodegradable material (milk carton container stock) and comprises placing the trap in 
In regard to claims 40 and 62, Lingren et al. and Light et al. disclose the trap being colored to blend in with the environment (the actual color of the milk carton container stock blends into a surrounding environment having similar colors or where its color does not stand out relative to the surroundings).
In regard to claims 43 and 57, Lingren et al. and Light et al. disclose the plant based scent being formed from part of at least one plant that grows in an area where the trap has been placed (trap is placed where apple crops are grown).
In regard to claims 44 and 56, Lingren et al. and Light et al. disclose the plant based scent being formed from a part of an apple tree (apple extract of Light et al.).
In regard to claim 46, Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but do not disclose the plant based scent formed from part of a basil plant or comprising an essential oil of basil.  It would have been an obvious matter of design choice to utilize the basil plant as the source of the plant based scent in the trap of Lingren et al. and Light et al. in order to attract insect pests that target and damage basil plants such as white flies, mealy bugs, aphids, Japanese beetles, caterpillars etc. to the trap to thereby eliminate the insect pests.
In regard to claim 47, Lingren et al. disclose the location (50) being in a dwelling (where codling moths live).

In regard to claim 50, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claims 51-53 and 59-61, Lingren et al. disclose the support (10) formed from a biodegradable material comprising cellulose (milk carton container stock) and contains a water resistant coating (protective agent 18 such as polyethylene, plastic or wax) so that the trap can be utilized in the environment for at least a week before degrading, and allowing the traps to decompose (milk carton container stock decomposes when exposed to elements).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 as applied to claim 36 above, and further in view of Oehlschlager 2013/0111802.
In regard to claim 38, Lingren et al. and Light et al. disclose applying the tick attractant (apple extract of Light et al.) to the glue (19 of Lingren et al.), but do not disclose removing the tick attractant from a separate package, but does not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would .
Claims 39, 50-53, 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 as applied to claims 35, 36, and 54 above, and further in view of Bette 7,434,351.
Alternatively Lingren et al. and Light et al. do not disclose the support being formed from a biodegradable material. Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43). It would have been obvious to one of ordinary skill in the art to modify the support of Lingren et al. and Light et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claims 40, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 as applied to claims 39, 61 above, and further in view of Holder 6,155,002 or Windsor 2008/0052982.
Alternatively Lingren et al. and Light et al. do not disclose the trap being colored to blend in with the environment.  Holder and Windsor disclose a trap (100 OR 202) .
Claims 40, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and Bette 7,434,351 as applied to claims 39, 61 above, and further in view of Holder 6,155,002 or Windsor 2008/0052982.
Alternatively Lingren et al., Light et al., and Bette do not disclose the trap being colored to blend in with the environment.  Holder and Windsor disclose a trap (100 OR 202) being colored to blend in with the environment (a camouflaging pattern could be used to help the trap to visually blend into its surroundings; see col. 3, lines 54-57 OR trap may be painted or otherwise treated to camouflage the trap’s presence; see paragraph 0017).  It would have been obvious to one of ordinary skill in the art to modify the trap of Lingren et al., Light et al., and Bette such that it is colored to blend in with the environment in view of Holder or Windsor in order to provide a trap that visually blends into its surroundings or to camouflage the trap’s presence so that it is not an eyesore to users and so that its purpose is not readily evident to others.
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 as applied to claim 35 above, and further in view of Winkler 8,793,927.
Lingren et al. and Light et al. disclose providing a housing (10) having at least one side opening (60) and inside surfaces defining a protective enclosure (see Figs. 1, 2, 4), the support having the glue (19) thereon within the enclosure, and placing the housing at a location surface (50) so that ticks walk from the location surface through the side opening (60), but do not disclose the support having the glue thereon being constructed to be removably inserted within the protective enclosure.  Winkler discloses a housing (200) having at least one side opening (openings at opposing sides of 200) and inside surfaces defining a protective enclosure (see Fig. 1B), the support (sticky liner 300) having glue thereon being constructed to be removably inserted within the protective enclosure (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, lines 11-34).  It would have been obvious to one of ordinary skill in the art to modify the method of Lingren et al. and Light et al. such that the supporting having the glue thereon is constructed to be removably inserted within the protective enclosure in view of Winkler in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without having to replace the entire trap.
In regard to claim 42, Lingren et al., Light et al., and Winkler disclose the glue (19 of Lingren et al., 300 of Winkler) being at the bottom of the housing (12 of Lingren et al., 240 of Winkler).
Claims 46, 69, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 as applied to claim 35 above, and further in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claims 46, 69, and 70, Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but does not disclose the plant based scent formed from part of a basil plant or comprising an essential oil of basil comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
Claims 64-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view of Winkler 8,793,927 and Light et al. 6,264,939.
In regard to claim 64, Lingren et al. disclose placing a tick trap (10) at a location to trap ticks (10 capable of trapping ticks and is placed in areas where apple crops are grown), the trap comprising a support (10); a glue (19) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11-12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but do not disclose the support constructed to be removably inserted within the housing.  Winkler discloses a housing (200) having at least one side opening (openings at opposing sides of 200) and inside surfaces defining a protective enclosure (see Fig. 1B), the support (sticky liner 300) having glue thereon being constructed to be removably inserted within the protective enclosure (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, lines 11 -34).  It would have been obvious to one of ordinary skill in the art to modify the method of Lingren et al. such that the supporting having the glue thereon is constructed to be removably inserted within the protective enclosure in view of Winkler in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without 
In regard to claim 65, Lingren et al. and Light et al. disclose applying the plant based scent (apple extract of Light et al.) to the glue (19 of Lingren et al.).
In regard to claim 66, Lingren et al. and Light et al. disclose the plant based scent being formed from a part of an apple tree (apple extract of Light et al.).
In regard to claim 67, Lingren et al. and Light et al. disclose the plant based scent being formed from part of at least one plant that grows in an area where the trap has been placed (trap is placed where apple crops are grown).
In regard to claim 68, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Winkler 8,793,927 and Light et al. 6,264,939 as applied to claim 64 above, and further in view of Bette 7,434,351.
Alternatively Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19), but do not disclose a trap that decomposes.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the trap of Lingren et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Winkler 8,793,927 and Light et al. 6,264,939 as applied to claim 64 above, and further in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claim 71, Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but do not disclose the plant based scent comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “The Examiner has cited no references that teach or even suggest the claimed active method steps of attracting ticks to the glue using the tick attractant comprising the plant based scent, where the ticks become trapped in the glue…all of the rejected claims require the active method of attracting ticks to the glue using the tick attractant comprising the plant based scent, where the ticks become trapped in the glue.”, the Examiner contends that Gehret and Geng et al. references that were applied in the 35 U.S.C. 102 rejections meet all of the structural limitations to the claims to which they were applied and therefore meet the limitations as claimed since both Gehret and Geng et al. utilize a plant based scent to attract insects to a trap having glue on a support for entrapping the attracted insects.  For example, claim 35 requires “the glue is constructed to trap ticks touching the glue by sticking to the ticks” and that the glue of both Gehret and Geng et al. are both capable of sticking to any tick that encounters the glue.  Claim 35 also recites “the plant based scent attracting ticks to the glue so that ticks contact the glue and become trapped by the glue” and that the plant based scents of Gehret and Geng et al. are located with respect to the glue such that any tick attracted to the plant based scents of Gehret and Geng et al. would result in the ticks becomed trapped by the glue as claimed.  Applicant is attempting to claim the actions of ticks as they act in nature as part of applicant’s method claims but that the actions of the ticks themselves cannot be positively claimed as a method step since the ticks themselves do not form a part of the desired invention.  The use of apple as a plant based scent in Gehret and the use of clove basil as a plant based scent in Geng et al. would serve to attract ticks and thus meet the method as claimed.
In regard to applicant’s argument that “The claimed invention relates to a method of using a human-made glue trap, which is clearly not an act of nature.  Applicant is the first to discover that there are plant based scents that can be used to attract ticks to the Liriomyza, whitefly, locust, and thrips which are attracted to the clove basil oil as taught by Geng et al. and the house dust mites which are attracted to various plant based scents including basil as taught by Heo et al.  Therefore the use of specific plant based scents, such as basil, are readily obvious to those person having ordinary skill in the art in order to target specific species of insects to the trap which are seeking out the scent of basil.
In regard to applicant’s argument that “…prior to the present invention, it was commonly believed throughout the insect trapping art that basil is a tick repellent.  One skilled in the art would not use a repellant with a glue trap since the insects would be repelled away from the glue trap.  Thus, the skilled person would not even test (routine experimentation) basil with a glue trap.” and that “The negative teaching in the art that basil repels ticks (opposite of the claimed tick attractant) and the lack of teaching that ticks can be attracted to a plant based attractant even though ticks do not consume plants both rebut the Examiner’s conclusions…”, the Examiner contends that Geng et al. and Heo et al. already disclose that it is old and well known to utilize basil as a plant based scent to attract insects to their respective devices and that therefore, since ticks are also insects it would not be out of the realm of conception that a person of ordinary skill in the art would readily use basil as a scent to attract ticks or any other target insects sought to be caught which are attracted to the scent of the basil.

In regard to applicant’s argument that “The Examiner admits that ‘Lingren is intended to trap Codling Moths.’  Light also relates to attracting moths.  The Examiner provides not even a shred of evidence as to how a method of attracting a specific species of moth also teaches a method of attracting ticks.”, the Examiner contends that Light et al. disclose the use of apple volatiles as a plant based scent to attract moths and that this is similar to applicant’s claim that a plant based scent comprising apple scent serves to attract ticks and that therefore the trap taught by Lingren et al. and Light et al. would also serve to attract ticks to the trap.  No structure of the trap or any particular step in the method of using the trap has been recited in any of the claims in a manner which clearly defines over the Examiner’s broad yet reasonable combination of Lingren et al. and Light et al. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




     DWA